                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

PATRICIA HANNAH,

                 Plaintiff,
v.                                                            Case No. 8:19-cv-596-T-30SPF
ARMOR CORRECTIONAL HEALTH
SERVICES, INC., et al.,

                 Defendants.
                                                /
                                           ORDER
       This cause comes before the Court upon Plaintiff’s Motion to Compel Defendant

Armor Correctional Health Services, Inc. (“Armor”) to Provide Better Responses to Her

Requests for Financial Production (Doc. 87) and Plaintiff’s Renewed Motion to Compel1

(Doc. 101). Armor filed a Response in opposition to each motion (Docs. 96 & 108,

respectively).

       Regarding Plaintiff’s Motion to Compel Better Responses to Her Requests for

Financial Production (Doc. 87), Armor’s objection that Plaintiff has not and cannot show a

reasonable basis for recovery of punitive damages is overruled. Armor’s objection that the

requested timeframe is overbroad, however, is well-taken. “Only current financial documents

are relevant to a claim for punitive damages.” Lane v. Capital Acquisitions, 242 F.R.D. 667,

670 (S.D. Fla. 2005) (quoting Fieldturf Int’l v. Triexe Mgmt. Grp., Inc., No. 03 C 3512, 2004 WL

866494, at *3 (N.D. Ill. Apr. 16, 2004)) (limiting production of financial records to time period


1
 After the Court’s informal discussions with the parties regarding Plaintiff’s previous motion
to compel (Doc. 71), the parties agreed to have the motion denied without prejudice based
upon the tentative agreement reached by the parties as to the resolution of the motion (Doc.
78).
of less than three years). Accordingly, as to Requests 1 and 2, the motion to compel is granted

except that the requests shall be limited to a two-year period; specifically, the years 2018-

2019. See Alexander v. Allen, No. 2:13-CV-885-FTM-29CM, 2014 WL 3887490, at *3 (M.D.

Fla. Aug. 7, 2014) (“The Court finds that a four-year time period is overbroad and finds it

appropriate to narrow the scope to the past two years.”). The motion is likewise granted as

to Request 3 except that the request shall be limited to any financial records that state Armor’s

net worth for the years 2018-2019.

       Plaintiff’s Renewed Motion to Compel (Doc. 101) is limited to her Request 6, which

seeks production of all records related to the State of Wisconsin’s investigation and

prosecution of Armor in Circuit Court of Milwaukee County, Wisconsin as they pertain to

allegations of intentionally falsifying health care records in violation of certain Wisconsin

statutes. The Court finds that the discovery sought regarding the Wisconsin criminal

investigation and prosecution of several nurses intentionally falsifying records is not

proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). As such, the motion is

denied.

       Accordingly, it is hereby

       ORDERED:

       (1) Plaintiff’s Motion to Compel Armor to Provide Better Responses to Her Requests

           for Financial Production (Doc. 87) is GRANTED IN PART and DENIED IN

           PART. As to Requests 1 and 2, the motion is granted except that the requests shall

           be limited to a two-year period; specifically, the years 2018-2019. As to Request

           3, the motion is granted except that the request shall be limited to any financial

           records that state Armor’s net worth for the years 2018-2019. Defendant Armor


                                               2
   shall serve Plaintiff with the requested discovery as provided herein within 14 days

   of the date of this Order.

(2) Plaintiff’s request for attorney’s fees (Doc. 87) is DENIED.

(3) Plaintiff’s Renewed Motion to Compel (Doc. 101) is DENIED.

ORDERED in Tampa, Florida, January 15, 2020.




                                       3
